PER CURIAM.
Plaintiff was awarded $425 as compensatory damages and $1,000 as punitive damages in an action for trespass. The award was by a jury upon direction of the court.
Appellant asserts that the trial court was in error in directing a verdict for plaintiff and in failing to direct a verdict for defendant. It is claimed that plaintiff failed to sufficiently prove his boundary and further failed to prove that appellant committed the trespass, and, still further, it is asserted that appellees failed to prove damages authorizing a submission to the jury on that question. In addition, it is insisted that the court erred in giving an instruction on punitive damages.
The foregoing points having been duly considered, this Court is of the opinion that the record discloses no reversible error.
The motion for appeal therefore is overruled and the judgment is affirmed.